Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or

Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Group I (claims 1-16, assumed to read on figures 1A-5L)
Group II (claims 17-33, assumed to read on figures 6A-8X)
Group III (claim 34, assumed to read on figures 9A-9N)
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  It appears that none of the claims are generic.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because although these groups both require the technical feature of a first attachment side comprising: 
a central portion; 

a second wing extending from the central portion; and
a second attachment side comprising: 
a central portion; 
a first wing extending from the central portion;
a second wing extending from the central portion
This shared technical feature is not a special technical feature because it is anticipated by Smisson, et al. (US 20110224731 A1) (hereon referred to as Smisson).
Smisson teaches a first attachment side (142; Fig. 1-4; para [0091], [00991) comprising: 
a central portion (central portion free of instances of 225; Fig. 2A); 
a first wing extending from the central portion (unlabeled left wing of 142 having instances of 225; Fig. 2A; para [0107]); 
a second wing extending from the central portion (unlabeled right wing of 142 having instances of 225; Fig. 2A; para [0107]); and 
a second attachment side (140; Fig. 1-4; para [00911) comprising: a central portion (central portion free of instances of 225; Fig. 2F); 
a first wing ex1ending from the central portion (unlabeled left wing of 140 having instances of 225; Fig. 2F; para [01071); 
a second wing extending from the central portion (unlabeled right wing of 140 having instances of 225; Fig. 2F; para [0107]). 
Groups I and Ill lack unity of invention because although these groups both require technical feature of a dynamic interspinous process device for implantation with respect to a first vertebra and an adjacent second vertebra, the dynamic interspinous process device comprising: 
a slot (generally) extending from a first side toward a second side (generally). 

Smisson teaches a dynamic interspinous process device (130; Fig 1-4; para (0091]) for implantation with respect to a first vertebra and an adjacent second vertebra (para (00911), the dynamic interspinous process device comprising: 
a slot (generally) extending from a first side toward a second side (generally) (210, from bottom side of 142 to horizontally-oriented side disposed near center of 142; Fig. 2A-F).
A telephone call was made to William Warren on 03/01/2021 to request an oral election to the above restriction requirement, but did not result in an election being made.
Groups II and Ill lack unity of invention because although these groups both require technical feature of a dynamic interspinous process device for implantation with respect to the first vertebrae of an adjacent second vertebra, this shared technical is not a special technical feature because it is anticipated by Smisson (US 20110224731 A1).
Smisson teaches a dynamic interspinous process device (see 130, Fig. 1-4 and Para. [0091]) for implantation with respect to a first vertebra and an adjacent second vertebra (Para. [0091]).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY J LANE whose telephone number is (571)272-0720.  The examiner can normally be reached on Monday-Friday 7:30-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/H.J.L./Examiner, Art Unit 3773                                                                                                                                                                                                        

/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773